Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-15 are pending. After consideration, the restriction requirement between groups I and II and the specie election in the office action mailed 04/13/2022 are withdrawn. Accordingly, claims 1-15 are under examination in their entirety.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Andrew Freistein on 07/22/2022.
The application has been amended as follows: 

IN THE CLAIMS:

The claims are amended as follows.

The last line of claims 1 and 15 are deleted and the following phrase is put in their place - - optionally in the presence of a reducing agent, under light irradiation. - - .

In line 4 of claim 2, the following phrase “oxygen, or sulfur,” is deleted.

In lines 2-3 of claim 14 the following phrase is deleted “transition metal complexes and organic dye compounds.” and the following phase is put in its place - - a transition metal complex and an organic dye compound. - - .


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Liu et al. (2-Difluoromethylene-4-methylenepentanoic Acid, A Paradoxial Probe Able To Mimic the Signaling Role of 2-Oxoglutaric Acid in Cyanobacteria, Organic Letters, Vol. 13(11), pp. 2924-2927, Published 2011).
Liu et al teach the formation of currently claimed compound (1) by reacting compounds (2) and (3) (p. 2925). See immediately below.

    PNG
    media_image1.png
    228
    542
    media_image1.png
    Greyscale

R4a, R4b, R5a, R5b are hydrogen, R2 is an organic group COOEt, RA is fluorine, R1 is an organic group COOEt, X1 is Br and X2 is Br.
However, Liu et al. does not teach the light irradiation.
It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628